Judgment affirmed, without costs of this appeal to any party. All concur, except Dowling, J., who dissents and votes for reversal and for granting a judgment for claimants in the amount of the damages as fixed by the findings of the Court of Claims. (See Feinman v. Rubenstein, 264 N. Y. 662.) (The judgment dismisses a claim for damages for negligence in maintenance of a fence along a footpath in Beaver Island State Park on Grand Island.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCurn, JJ.